 HURON COPYSETrE, INC.Huron Copysette, Inc. and Coopers' InternationalUnion of North America, AFL-CIO. Case 9-CA-10329September 29, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn May 13, 1977, Administrative Law JudgeMarion C. Ladwig issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,1andconclusions of the Administrative Law Judge, tomodify his remedy,2and to adopt his recommendedOrder.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge, asmodified below, and hereby orders that the Respon-dent, Huron Copysette, Inc., Leitchfield, Kentucky,its officers, agents, successors, and assigns, shall takethe action set forth in the said recommended Order,except that the attached notice is substituted for thatof the Administrative Law Judge.I Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefullyexamined the record and find no basis for reversing his finding.We agree with the Administrative Law Judge's finding that John Pawleyis a supervisor within the meaning of the Act. In so doing, however. we relysolely on the facts that Pawley in December 1975 effectively recommendedthe hiring of an employee; he attended a management meeting at whichRespondent's supervisors were instructed as to their conduct during theorganizing campaign; he has taken part in the formal reprimand ofemployees by writing up discipline reports, cosigning them as a witness and,in the case of the Febraary 1976 repnmand of discrminatee Howell, signingthe discipline report in lieu of a foreman; and he is paid a salary. unlike theemployees who are paid an hourly wage.2 In accordance with our decision in Florida Steel Corporation, 231NLRB 651, we shall apply the current 7-percent rate for periods prior toAugust 25, 1977, in which the "adjusted pnme interest rate" as used by theInternal Revenue Service in calculating interest on tax payments was at least7 percent.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge any of you forsupporting Coopers' International Union ofNorth America, AFL-CIO, or any other union.WE WILL NOT threaten to close the plant or toprovide less favorable working conditions if youvote for a union.WE WILL NOT coercively question you aboutunion support or union activities.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of the rights guaranteed them in Section7 of the National Labor Relations Act.WE WILL offer William Howell immediate andfull reinstatement to his former job or, if it nolonger exists, to a substantially equivalent posi-tion, without prejudice to his seniority and otherrights and privileges, and make him whole for anyloss of pay or benefit he may have suffered as aresult of our discrimination against him, plusinterest.HURON COPYSETTE, INC.DECISIONSTATEMENT OF THE CASEMARION C. LADWIG, Administrative Law Judge: Thiscase was heard at Bowling Green, Kentucky, on October21-22, 1976, and at Louisville, Kentucky, on November 4.1976. The charge was filed on May 14, 1976,1 and thecomplaint was issued on June 30.After successfully defeating a union organizing drive in1973, the Company again succeeded in doing so in 1975-76, and thereafter discharged the union observer and aunion supporter. The primary issues are whether theAll dates are between August 1975 and June 1976 unless otherwisestated.232 NLRB No. 92561 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent (a) coercively interrogated employees, threat-ened plant closure and other reprisals, and engaged inunlawful discrimination during the 1975-76 organizingcampaign, and (b) discriminatorily discharged the unionobserver and supporter after the election, in violation ofSection 8(a)(l) and (3) of the National Labor RelationsAct, as amended.Upon the entire record,2including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel and the Company, Imake the following:FINDINGS OF FACrI. JURISDICI!IONThe Company, a Michigan corporation, is engaged in themanufacture of paper products at its plant in Leitchfield,Kentucky, where it annually ships products valued inexcess of $50,000 directly to points outside the State. TheCompany admits, and I find, that it is an employer engagedin commerce within the meaning of Section 2(2), (6), and(7) of the Act. and that the Union is a labor organizationwithin the meaning of Section 2(5) of the Act.II. ALL EGED UNFAIR LABOR PRACTICESA. Threats and InterrogationUpon the invitation of employee William Howell (wholater served as union observer at the January 29 election),four company employees attended an informal unionmeeting with Howell. two former employees, and a unionrepresentative on October 23. Howell was a leading unionorganizer during the 1975-76 campaign (following theunsuccessful organizing campaign in 1973).About 2 weeks after the first union meeting on October23, as employee Truman Newton credibly testified,Foreman Danny Blessitt asked Newton about the unioncampaign and told him that, if the Union got in, "Old Dad[General Manager Louis Sturdevant] will move the plant."Then, "a few days, maybe a week" later, Blessitt againasked Newton about the campaign and told Newton,"He'd hate to be the one who started it because ... theywould be fired so fast they wouldn't know where they wasat." (Foreman Blessitt admitted talking to Newton aboutthe Union. He claimed, however, that, in the firstconversation, Newton asked him if Sturdevant would shutthe plant down if the Union came in, and he answered,"Hell, anything is possible." Blessitt further claimed that,in the next conversation, he merely asked Newton how theUnion was going and did not pursue the matter. When sotestifying, Blessitt impressed me as being less than candid.)The Company contends that the "General Counsel hasfailed to meet its burden of establishing that these allegedconversations occurred on or after November 14, 1975" (6months before the May 14 filing date). I agree. AlthoughBlessitt fixed the dates as "somewhere around" Novemberor December, Newton candidly testified that the conversa-tions occurred about 2 or 3 weeks after the October 232 The General Counsel's unopposed motion to correct transcript, datedDecember 21, 1976, is granted and received in evidence as G.C. Exh. 5.meeting. Therefore, because of the 6-month limitationprovision in Section 10(b), I do not find that eitherconversation constituted coercive interrogation or a threat.I do, however, take this evidence of union animus intoconsideration when determining the Company's motiva-tion for the March 26 discharge of Howell. (I also find thatthe early November interrogation of employee OutisMeredith by Blessitt and Sturdevant is likewise not shownto be within the 6-month limitation period.)Union meetings were held in November, December, andJanuary. After the December meeting, Foreman Blessitt (inthe presence of Head Foreman Charles Walls) approachedmaterial handler Meredith in the incinerator room. Blessittasked Meredith "how the Union was going," "did I go tothe meeting," "who all was there," and "what happened."Meredith answered that the Union was going "prettygood," that he did attend the meeting, that "a few peoplewas there, and nothing much happened." A few days later,Blessitt approached Meredith near the baler, again men-tioned the union meeting, and said, "Well, come on outsideand let's talk about it." There, behind the building, Blessittasked what happened at the union meeting, who all werethere, "and he named four employees and asked if theywere there." Meredith said he was not going to say becausehe did not want to get anybody in trouble. Blessitt thensaid "Sturdevant would close the doors if the Union comein, and that if it come in they would put in horns for whenyou go on breaks" and the plant "would have to be run bythe book." Later in December, Blessit walked by the balerand asked Meredith "how many cards I was gettingsigned." Meredith said "a few." (Blessitt testified that theforemen were "heavily drilled" by Sturdevant on what theycould and could not say and ask during the unioncampaign, but admitted, "I violated the rules that Mr.Sturdevant set forth on the Union." However, afterpointing out that Meredith was a good friend, Blessittclaimed that he merely recalled asking Meredith "at onetime how the Union was going. And later on I asked himagain how the Union was going." As previously indicated,Blessitt appeared to be less than candid.) Contrary to theCompany's arguments, I find that the incinerator roominterrogation (to which Meredith gave mostly evasiveanswers, in the presence of the head foreman), the nextinterrogation (seeking specific information about fouremployees attending the union meeting) and threats (ofplant closure and less favorable working conditions), andthe later interrogation (concerning the number of cardssigned) were coercive and violated Section 8(a)(1) of theActThere were about 30 employees on the day shift.Meredith was one of the approximately 10 employees whowere wearing union fountain pens on that shift. On oneoccasion in December, General Manager Sturdevant sawMeredith's pen (bearing the Union's name), "asked wherewas his pen, and where could he get one," and "said he wasgoing to file charges with the Labor Board against theUnion for not sending him a pen." Meredith commentedthat Sturdevant could go to a union meeting if he wantedone, and said that, if Meredith ever got another one,562 HURON COPYSETrE, INC.Sturdevant could have it. About 2 weeks later, Sturdevantasked Meredith if the pen he was then wearing wasSturdevant's, and Meredith answered, "You can have it ifyou want it," giving it to Sturdevant. The General Counselargues that Sturdevant was "badgering" Meredith withrespect to his union pen, interfering with his right to carryit. The Company contends that Sturdevant was merely"kidding." I agree with the Company. Although, astestified to by Meredith, Sturdevant was using an "angry"tone of voice during the first conversation, I find that thecontent of what was said indicated that both conversationswere merely jocular exchanges, which did not tend tointerfere with Meredith's union support.About January 15 (2 weeks before the January 29election), Quality Control Manager John Pawley got into adiscussion with a prounion employee, vertex helperD'Anna Winn, when Winn's machine in the collatordepartment was down. Vertex helper Betty DuVall wasworking with Winn, and overheard the conversation. Ascredibly testified by DuVall (who impressed me as being anhonest, forthright witness), Winn asked Pawley what hethought about a union. Pawley answered that he thoughtanybody that is for a union is a "damn fool," and Winnresponded that she thought anybody that is against a unionis a "damn fool." Then Pawley stated, "If the Union goesin, Mr. Sturdevant will close the plant down and move itback to Michigan" and "I wouldn't work for a unionplace." (Winn testified that Pawley "said that if the Unionwent in there, Mr. Sturdevant would pack up the plant andgo back to Michigan, and he hoped that he did because hewouldn't work for a company that had a union." AlthoughPawley admitted giving his personal opinion "that anybodythat joins the Union is a damned fool," he claimed he toldWinn that "they've got too much at stake to move theplant" when Winn asked if he expected them to move theplant. I discredit this version of his statement.) Clearly,Pawley's statement, that General Manager Sturdevantwould close the plant if the Union won the election, wascoercive if Pawley was acting or speaking on behalf of thethe Company. While acknowledging that Pawley occupied"various positions throughout his employment," the Com-pany contends that "he was not at any time material to thiscause, a supervisor as that term is defined in the Act, norwas he considered as such by the employees." The GeneralCounsel contends that Pawley has served "in varioussupervisory and managerial capacities, including that ofpersonnel manager."Pawley testified that he was quality control managerwhen the plant first started (in 1972). Since then (except forthe period from June 1974 until May 1975, when he wasworking in production planning), he has remained in thatcapacity, although serving also at times as personnelmanager and administrative assistant to the generalmanager. He has interviewed applicants and, as late asDecember (a month before the election), interviewed andeffectively recommended the hiring of an employee. Aboutfive times in 1975 and twice in 1976, he took part in thereprimand of employees: for example, witnessing thereprimand of union observer Howell in February (a monthbefore his discharge), writing up the "Discipline Form,"and signing it on behalf of the Company (in lieu of aforeman). General Manager Sturdevant omitted Pawley'sname from a list of those present at a management meetingheld during the campaign. Sturdevant testifying that hecalled in the assistant treasurer, plant superintendent.assistant plant superintendent, general foreman. andForeman Blessitt on November I or 2 and told them to "goout and do some listening and see what you can observeand then report back to me if you hear anything or seeanything" concerning the union organizational drive.Pawley, however, admitted being in one such meetingwhen, he testified, Sturdevant "just told us to keep ourmouth shut. Do not say anything to anybody about it."Thus, during the organizing campaign, the Companyregarded Pawley as part of management. Although he isthe only person working in quality control and does notdirectly supervise anyone, I find that he has additionalauthority in personnel matters, that he effectively recom-mends the hiring of employees, and that at the lime hemade the threat concerning plant closure he possessedsupervisory authority and was regarded as a supervisor bythe employees. I therefore find that his threateningstatement was coercive and violated Section 8(a)(l) of theAct. (In the absence of objections to the election, I do notrule on whether the threats and interrogation interferedwith the employees' free choice.)B. Alleged Discrimination1. Against Outis Mereditha. His cleanup assignmentsHired in May 1973, Meredith was a material handlerwhose duty it was to empty the broke carts (discardcontainers), burn broke carbon paper in the incinerator,bale uncoated broke paper for recycling, cut cores, cleanup around the garbage and incinerator areas, haul trash tothe dump, and, when assigned, clean up outside the plant.He was not particularly active in the organizing cam-paign. He attended two of the four union meetings, signedan authorization card, got two other cards signed, andtalked to "about five" other employees about the Union.As previously found, the Company discussed the unionactivity with him.The complaint alleges that the Company assignedMeredith "less desirable and more onerous work assign-ments" because of his union support. Meredith testifiedthat, during December and January, General ForemanCharles Walls sent him "out in ditches a lot of time [to]pick up cans, board, and paper, and across the railroadtracks and pick up about the same, and around thebuilding picking up paper." Meredith testified that thiscaused him to get behind in emptying some of the brokencarts.However, there is no showing that the Company wasdiscriminating against him when so assigning him thesecleanup duties. The Company gave him and otheremployees such assignments when they were not busy, andthere is no showing that he was not idle when theseassignments were made to him during January andFebruary. Although it is undisputed that these cleanupduties did cause him to fall behind in emptying some of the563 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbroke carts, there is no showing that he did not havesufficient time to empty the carts before the end of theshift. I therefore find that the General Counsel has failed toprove that the Company discriminated against Meredith bymaking these assignments to him.b. His dischargeThe timing of Meredith's April 12 discharge (shortlyafter the March 26 discharge of the union observer,William Howell) may appear suspect, but I find that theGeneral Counsel has failed to prove that the discharge wasdiscriminatorily motivated.Meredith was a good employee until a short time beforethe organizing campaign began. On September 10 hisimmediate supervisor, General Manager Walls, reprimand-ed him for spending too much time on his breaks. After thisreprimand, there were hard feelings between Meredith andWalls. Walls repeatedly found Meredith idle and wouldcurse and order him to get to work.Meredith was given an hour of overtime each morning toallow him sufficient time to perform all his day-shift duties.However, because of an apparent lack of proper motiva-tion, particularly after the Union lost the January 29election, he would sometimes get behind in emptying thebroke carts during the day, and be idle for the last 30minutes or so of the shift, without ensuring that all of thecarts were left empty for the evening shift. Finally, onMarch 10, General Foreman Walls reprimanded himagain, this time for standing around and interfering withother employees. A few days later, in an effort to enhancehis motivation, the Company placed him under thesupervision of his good friend, Foreman Blessitt. There wasonly temporary improvement.On April 12, Meredith was on his way to the washroomnear quitting time when Foreman Walls called him into theoffice and discharged him. He had been standing aroundidle and there was a full broke cart which he was preparingto leave without emptying (causing a disruption of thework on the evening shift). Meredith did not deny that hehad been loafing. (Although Meredith generally impressedme as being a credible witness, I do not credit some of histestimony directly bearing on his discharge. I specificallydiscredit his testimony that he had emptied the broke cartonly 15 minutes before. I also discredit his denial of thetestimony by Assistant Teasurer Larry Rappes-whoimpressed me as being an honest witness-that, duringMeredith's unemployment compensation hearing, thereferee asked Meredith "if he had been goofing off on thejob" and that Meredith replied, "Yeah, I was goofing off.")After weighing all of the testimony concerning Meredith,I find that he was deliberately loafing on the job (as helater admitted at the unemployment compensation hear-ing), and that he was lawfully discharged for this reason-and not because of his union activity-after his reprimandand reassignment to a different supervisor a month earlierhad failed to motivate him to do a betterjob. (In so finding,I do not rely on certain partisan testimony given at thehearing. On the General Counsel's side, I specificallydiscredit the claim by employee Winn that Meredith"never" left broke carts over half full. On the Company'sside, I specifically discredit the testimony by collatoroperator Gregory Pierce that "nine times out of ten"during the fall, winter, and spring, Meredith would leavethe broke carts "full," and the testimony by collatoroperator Elizabeth Cain that "since about January," thebroke carts "just wouldn't get emptied; they'd be full."From their demeanor on the stand, both Pierce and Cainimpressed me as being most untrustworthy.)Accordingly, I reject the allegation that the Companydiscriminatorily discharged employee Outis Meredith inviolation of Section 8(aX3) and (1) of the Act.2. Discharge of William Howella. Company motivationEmployee Howell initiated the 1975-76 union organiza-tional drive and worked under the direct supervision ofForeman Blessitt who, as found above, told anotheremployee early in the campaign that "He'd hate to be theone who started" the union organizing because "theywould be fired so fast they wouldn't know where they wasat."Howell initiated the drive by inviting six other employeesto the informal October 23 union meeting. Four of the sixemployees attended the meeting with Howell, two formeremployees, and a union representative. Within the next 2weeks, Howell asked about 40 employees to sign unionauthorization cards and succeeded in getting about 15cards signed. (The Company admitted knowledge thatHowell was active in the union campaign, but not untilNovember 6, as discussed later.) Howell continued hisorganizational efforts, attended all three union meetings ofemployees, and, at the third meeting, sat at the head tablewith the union representative. On January 29, he served asunion observer at the election. He was discharged less than2 months later.The evidence reveals the Company's union animus.About 2 years earlier at the beginning of the 1973organizational drive, as Howell credibly testified, GeneralManager Sturdevant called a meeting of employees andwarned that "as long as he was vice-president and generalmanager he would see to it that no union ever came intoHuron Copysette," stated that "they had left Michigan toget away from the Union," and (as recalled in his pretrialaffidavit) "said that he thought that it would be better forcompany-employee relations not to have a union." (Fromhis demeanor on the stand, Howell impressed me through-out as being an honest witness, endeavoring to give his bestrecollection of what happened.)As previously found, Foreman Blessitt told one employ-ee during the 1975-76 campaign that "Old Dad [Sturde-vant] will move the plant" if the Union would go in,repeatedly engaged in coercive interrogation of anotheremployee, told the second employee that "Sturdevantwould close the doors" if the Union came in, andthreatened less favorable working conditions. Anothersupervisor, Quality Control Manager Pawley, also toldemployees that "If the Union goes in, Mr. Sturdevant willclose the plant down and move it back to Michigan."After the Union lost the January 29 election, theCompany demonstrated that it was endeavoring to "build acase" against Howell, who was an experienced rewinder564 HURON COPYSETrE, INC.operator, hired in July 1973. Failing twice to establish thatHowell was at fault in running bad paper on his machine,the Company reprimanded him on February 26 andsuspended him on March 8 for other purported offenses,under circumstances indicating a discriminatory motiva-tion.Sometime in February, Foreman Blessitt showed Howella roll tag bearing the capital letters, "BILL," and "told methat I'd ran some bad paper." Howell, who signs his name,"Bill," told Blessitt that was not his handwriting and thatBlessitt should check the worksheet (the rewinder report).Blessitt did, later stated that another operator had run thepaper, and said that the operator "could" (but was not) get"fired for this." The next time, the Company summonedtwo employees to act as witnesses-until it learned againthat Howell was not the operator at fault. On this occasion,as vertex helper DuVall credibly testified, the collatoroperator reported some bad carbon (from the rewinder) toForeman Shelby Ford, who went with Foreman Blessittover to the collator. Ford commented, "This looks likesome of Bill Howell's work," and Blessitt said, "I guess so."Ford immediately summoned two employees who workedon the conveyor and had them look at the faulty carbonpaper. DuVall, however, then pointed out that the weightticket bore the initials "D.L." (for rewinder operator D.Logsdon). Ford and Blessitt looked at the ticket andwalked off, without saying anything.On February 26 (a month before Howell's discharge), theCompany reprimanded him for being idle, despite the factthat he was awaiting repairs on his machine. Howell hadreported the breakdown (a bad switch and electric eye) tohis foreman and had been assisting the maintenance menin making the repairs. The maintenance men left to get areplacement part and, while awaiting their return, Howellwas standing behind the machine, talking with coateroperator Newton, who came over from his coater to talkwhen the repairmen left. Howell had already cleaned up hisarea and, as he credibly testified, there was nothing that heshould or could have been doing. He knew of no ruleagainst talking, and it is undisputed that his foreman hadpreviously seen him talking to employees during a machinebreakdown without reprimanding him. While awaiting themaintenance men, Howell noticed General ManagerSturdevant (who had previously stated that "as long as hewas vice-president and general manager he would see to itthat no union ever came into Huron Copysette") goingthrough the plant with a visitor and looking in Howell'sdirection. Howell observed Sturdevant leave the visitorand, without investigating to determine why the rewinderwas down, go to the plant superintendent who came andtold Howell, "If you don't have anything to do, clock outand go home." Howell said that his machine was torndown and that he was waiting for maintenance to return torepair it. The superintendent merely responded, "Oh,"turned and walked away. About 10 minutes later, theCompany called Howell and Newton into the office,reprimanded them for "standing," and told them that theywould be "written up." Howell's writeup or "DisciplineForm," which was not shown him, was later prepared andsigned by Quality Control Manager Pawley. It falselyaccused Howell of not cleaning up around his machine inviolation of rule 15 ("Insubordination, or failing to followthe working instructions of supervision"). The writeup alsostated that "by stopping and talking to Mr. Newton,"Howell "interfered with Mr. Newton" in violation of rule17 ("Threatening, intimidating, coercing or interfering withfellow employees on premises"), even though Howell wasat his own machine and Newton was away from his.(Although admitting on the stand that Newton "belongedin another department," Sturdevant appeared to be givinga mostly fabricated account of the incident: claiming thathe watched Howell and Newton "approximately five to tenminutes," that they did not see him, and that they were still"lying over a cylinder and shooting the breeze while themaintenance men were working on the machine" for a totalof "approximately 15 or 20 minutes" by the time the plantsuperintendent came. From his demeanor on the stand,Sturdevant impressed me as being more interested inprotecting the Company's cause than giving a factualaccount.) I find it clear that, by placing such falseaccusations in Howell's personnel file within a month afterthe election, the Company was endeavoring to "build acase" against this union organizer.On Monday, March 8, 11 days later, the Companysuspended Howell for not calling in daily when he was offsick-despite the fact that there was no company rulerequiring such a daily call-in. (Rule 14 merely stated that"Failure to report for duty without calling in for threeconsecutive days will be considered an automatic quit,"and it is undisputed that employee Newton had previouslybeen off sick for a week without having to call in daily.)Howell's wife properly called in the first day, Wednesday,March 3, and it is undisputed that Howell met and spoke toGeneral Manager Sturdevant that same day as Howell wasleaving the doctor's office. It is also undisputed thatForeman Blessitt said nothing to Howell on Friday aboutcalling in when Howell went to the plant to pick up hispaycheck. Blessitt merely asked how Howell felt, and "Itold him I was still sick but I hoped to return to work onMonday." (I note that the rewinder reports indicate thatthe Company was not expecting Howell to return thatFriday, because another rewinder operator worked Ho-well's entire 8-hour shift that day.) Nevertheless, whenHowell returned to work on Monday, Foreman Blessittcalled him to the office and suspended him 3 days (therebycausing a loss of production that morning, inasmuch as theMarch 8 day-shift rewinder report states that, from 8 a.m.to noon, there was no operator). Although there was nospecific rule on daily call-ins after the first day of s;ckness,Blessitt admitted that when Howell said that Mondaymorning that he thought the one time "was all he shouldcall in," Blessitt told him "all you had to done" was to readthe manual book and "I have no other choice" but to givehim 3 days off. Under all the circumstances, I find that thissuspension was also discriminatorily motivated. (Althoughthe General Counsel contends that the actions taken by theCompany against Howell on February 26 and March 8were for "unfounded" and "spurious" reasons, he did notallege them to be separate violations of the Act.)On March 26, following these two discriminatorilymotivated disciplinary actions, the Company called Howellinto the office and summarily discharged him. When he565 DECISIONS OF NATIONAL LABOR RELATIONS BOARDentered the office about 1:45 p.m., as Howell crediblytestified, Foreman Blessitt said, "Bill, I've got some badpaper here that you've ran," and showed him about 10sheets of carbon paper lying on the desk. As Howell haddone previously in February, he asked if Blessitt had theworksheet on the paper. Blessitt admitted that he did not,and Howell denied that he had run the paper. Then Blessittsaid, "Your production is down 20%, and I'm going to haveto let you go." (Blessitt-without any corroboration fromeither Head Foreman Walls or Assistant Plant Superinten-dent John Zauner, who were also present-claimed on thestand that he showed Howell a stub roll, some bad splices,and "to the best of my recollection, white wrinkles," andclaimed that "The exhibit had the name tag right in frontof it." However, the Company did not support thistestimony with any name tag or other evidence that thiswas Howell's work. Again Blessitt impressed me as beingless than candid, and I discredit his version of whathappened.)On the following Monday, March 29, as coater operatorNewton credibly testified, Newton was having trouble withthe coater, getting white wrinkles on one side of the carbonpaper. Foreman Blessitt told him to adjust it the best hecould and run it. Then, "In the same conversation I asked[Blessitt] how come he fired Bill. And he said [Howell] runsome of that paper," with the white wrinkles. (Thisundisputed testimony tends to corroborate Howell's testi-mony that Blessitt showed him some sheets of bad carbonpaper, but does not reveal which rewinder operator ran thefaulty paper, without noticing the white wrinkles, before itwent to the collators and was cut into sheets.)b. The Company's defenses(1) Purported faulty workHowell positively testified that, between the time of his(September 12) reprimand and his March 26 discharge,nobody complained to him about the quality of his work.(Howell, who was poor at remembering dates, erroneouslyrecalled that the Friday, September 12, reprimand occurredon Friday, November 14, the day after "my wife had lefton Thursday to attend a Cursillo meeting in Owensboro atSt. Stephens Cathedral.") That reprimand was for notwatching his rewinder closely enough to ensure a propermargin on the carbon paper. During the preceding 2 weeks,"the electric eye was not working properly, and it wouldn'thold the paper true as it came through the machine." (Thiswas the only time Howell had ever been reprimanded sincebeing hired in July 1973, except for once striking a fellowemployee.)As a defense, Foreman Blessitt claimed that he talked toHowell "several times" about defective paper: at times"scattered out I guess all through November, December,January, February, March," and "quite often" in Februaryand March. During this time, Blessitt was personallyinspecting all of the rolls of paper which had to be "brokeout" (discarded) "so it would give me an idea of theoperator that run it and what my problems was." (Thejumbo rolls from the coater, which puts carbon on thepaper, are split on the rewinder into five smaller rolls,before they go to the collator for the carbon paper to becombined with the manifold paper, to be cut and madeinto copysettes, nonreusable carbon sets.) Blessitt testifiedthat, when he came in in the mornings, he would findstacked to the side the rewinder rolls which could not berun on the collators during the preceding shifts because ofincorrect margins, white lines, ink spots, or bad splices. Headded that he would get some bad paper from all of therewinder operators because of their duties away from themachine during running time. (While the rewinder isrunning, the operator moves paper with a towmotor, stackspaper, sharpens the slitter, sweeps up, eats lunch, etc.)However, according to Blessitt, there at last, in Januaryand February, he would get these rolls of bad paper "everyother day," and "the majority of it" was Howell's paper.If this claim were true, it would have been a simplematter for the Company to prove it with documentaryevidence. As revealed by collator operator Cain, every timea collator operator finds a bad roll of paper, the operatorfills out a transfer slip. This slip shows the lot number, sizeand kind of paper, "what's wrong with the paper, why youhad to take it off' the collator, the operator's name andshift, "a place for you to check if it's the rewinder'sfault orthe coating's fault, and then a place for the foreman tosign." (Emphasis supplied.)Furthermore, if Blessitt's claim were true that a majorityof the rolls of defective paper were run by Howell and if theCompany considered Howell at fault, undoubtedly theCompany would have reprimanded him for faulty work-as it did in September when the electric eye on his No. Irewinder was not working properly, requiring closerattention.In the absence of any reprimand, and instead ofintroducing into evidence the transfer slips prepared at thetime, the Company introduced the testimony of twoemployees, collator operators Cain and Pierce, who gavediscredited testimony concerning Meredith, as indicatedabove. Cain testified that she ran a set (five rolls) ofHowell's paper maybe every other day, or five or six sets aweek, and claimed that throughout the lastyear of Howell'semployment, "Almost all the rolls that I would have [ofhis] would have something wrong with them." (Relying onForeman Blessitt's testimony, the Company contends in itsbrief that the problems with Howell's work "began tosurface around August," whereas Cain claimed thatHowell was no longer a good employee after the preceding"February, March," or "Sometime in there.") Piercetestified that he first experienced rolls of bad paper fromHowell during a week which was "maybe a month, ormaybe two months" before Howell's discharge. Pierce(who worked on the evening shift, following Howell's dayshift) testified that, on one Friday, he called GeneralManager Sturdevant over to his collator, showed Sturde-vant a sheet of copysette from each of the five rolls on themachine, and pointed out the margins on the carbon goingfrom wide to narrow. Sturdevant told him to pull off thefive rolls, which had a tag that "read Bill Howell."(Sturdevant testified that this occurred in late February.)However, Pierce did not stop after giving this apparentlyfactual account of the bad paper. He claimed that on eachof "at least" two or three earlier occasions that week, five566 HURON COPYSETTE, INC.rolls of Howell's paper had to be discarded, and thatnothing was done about it.As previously indicated, both Cain and Pierce impressme as being most untrustworthy witnesses. But even apartfrom their demeanor on the stand, I find it implausible that(as testified to by Cain) Howell ran bad paper for a wholeyear (particularly inasmuch as Pierce did not experiencedifficulty with paper bearing Howell's name until lateFebruary), and that (as testified to by Pierce) 15 or 20 rollsof Howell's paper had to be discarded that week.Howell was not reprimanded for running the five rolls ofpaper which collator operator Pierce showed GeneralManager Sturdevant in late February (apparently near thedate of Howell's discriminatorily motivated February 26reprimand discussed above). The evidence does notdisclose whether this was the same time when somebodyprinted the name "BILL" on the roll tag and the rewinderreport showed that it was not Howell's paper, or whetherthe foreman found that Howell was not at fault for someother reason. (I find it most improbable that disciplinaryaction would not have been taken against Howell if, asPierce claimed, Howell had run "at least" 15 or 20 rolls ofbad paper during that week-particularly in view ofHowell's reprimand for another purported reason near thatsame time.)The Company had three new employees in the coaterdepartment. The rewinder operators were getting anexcessive amount of bad paper from the coater operators,and there was an excessive amount of broke. (I note onrewinder operator Logsdon's February 9 report theremarks, "Bad Roll Carved out. 3 hr. Downtime. All therolls are Bad." He again complained about the paper on hisFebruary II rewinder report, writing "Don't want NoMore of Them.") Sometime during the first week of Marchwhile Howell was off sick (probably on Friday, March 5,the date of the writeups placed in the employees' files), theCompany held a meeting with the coater and rewinderoperators to find ways of cutting down on broke (such ashaving the coater operator mark ink spots for the rewinderoperator).Foreman Blessitt claimed that Howell was in thismeeting and that "It didn't seem to help him much; ifanything, it made him worse after the meeting." (Whenquestioned about when the meeting was held, whetherHowell was off sick at the time, and the date written on theMarch 5 writeups, Blessitt claimed that the meeting washeld on Monday, March 1, and that he prepared and datedthe writeups 4 days later. I discredit this testimony, andcredit Howell's testimony that the meeting was held in hisabsence.) I find that Blessitt's testimony about the meetingnot helping Howell much, and it making him worse, wasfabricated. I credit instead Howell's testimony that nobodycomplained about the quality of his work before hisdischarge.(2) Quantity of workAs proof that Howell's production was low, the Compa-ny introduced into evidence a summary of production onthe No. 1 rewinder. This exhibit (prepared for the hearing)shows the total monthly production (pounds, hours run,and pounds per hour) for Howell and six other rewinderoperators who were working on the No. I rewinderbetween October and March. As an example, it shows that,in February, Howell averaged, in round figures, 982pounds an hour. Logsdon (hired November 1975) averaged1,201 pounds an hour, Darrell Allen (hired December1975) averaged 780 pounds an hour, and Eddie Webb(hired February 1976) averaged 1,134 pounds an hour.Also in October and November, when Kenneth Vinsonreplaced Howell on the day shift for 4 weeks, Howell'saverage production was 947 and 1,059 pounds an hour,respectively, to Vinson's 1,149 and 1,120 pounds an hour.However, a different picture is painted by the dailyrewinder reports from which the summary was made. Theyshow many breakdowns of the No. I rewinder and highlyfluctuating production rates when the machine was andwas not running properly (for example, Logsdon producing5,275 pounds in 7 hours on February 2 and 11,750 poundsin 7 hours on February 4, running the same size paper).They show instances of low production on the day shiftwhen most of the repairs and "changeovers" (from one sizepaper to another) are made. As an example, on February24, Howell produced 5,520 pounds in 7 hours on the dayshift when the electric eye was repaired, and Logsdonproduced nearly twice as much, 10,916 pounds, in 7 hourson the following evening shift after the machine was backin order. Two days later, when there were a changeoverand switch and electric eye repairs made on the day shift,Howell's production was 4,736 pounds in 5.25 hours, ascompared to Logsdon's production of 10,560 pounds in 7hours on the following shift, after the machine was runningwell again. I also note that, during the second week inFebruary, Howell was training Webb on the first shift andthat Webb's high production that month (1,134 pounds perhour as compared to Howell's 982 pounds) includedWebb's production while being trained by Howell and hisproduction thereafter on the third (midnight) shift, whenthere were no repairs or changeovers made.The daily rewinder reports show that in October, whileHowell was on the No. I rewinder, the machine was downrepeatedly for repairs, including a 5-3/4-hour breakdown("Brakes Hot") on October 21. Also, there were sixchangeovers between October 13 and 25, usually resultingin low production. (On October 9, Howell's last workdayon the machine before these frequent changeovers began,the rewinder was running well and Howell had the veryhigh production of 17,175 pounds in 11 hours.) AfterVinson was assigned to operate the No. I rewinder onOctober 27, there were repairs on the brakes and otherrepairs (including repairs to the electric eye on November10), but it happened that there was only one changeoverfrom October 27 through November 18, permitting morecontinuous, faster running of the machine. (I note thatafter Vinson's November 19 changeover, from one papersize to another, he produced only 2,960 pounds in 4 hours.)I bear these records in mind when evaluating thetestimony concerning Vinson's temporary assignment tothe No. I rewinder (from October 27 through November22). Howell testified that he had been having trouble withthe electric eye at the time of his (September 12) reprimandand that there were "other problems" with the machinewhen Vinson was assigned to operate it on the day shift.567 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(The daily rewinder reports show a "blowed tube" onOctober 3 and 8, a clutch repair on October 8, and hotbrakes on October 20 and 21.) Howell testified that, whenhe returned to the No. i rewinder (on November 24), hewas having no further problems with the machine. Hebelieved that both the brakes and electric eye had beenreplaced. The daily reports show that his production washigh on November 24 and that there had been repairs onboth the electric eye and the brakes (including 2-1/2 hoursof brake repairs on November 17 and 2 hours onNovember 20). 1 discredit Foreman Blessitt's testimonythat there had been "nothing in particular" wrong with themachine, and that the brakes were not repaired. I alsodiscredit Vinson's testimony that he did not see anythingwrong with the No. I rewinder, and that the brake andelectric eye were not worked on. (He appeared on the standto be attempting to help the Company's cause.)Howell testified that, when he was reassigned temporari-ly to the No. 4 rewinder, Foreman Blessitt said, "I'd beenhaving trouble with my machine and he wanted to see ifKenny Vinson could operate the machine better than Idid." Blessitt also explained that Vinson (who was sufferingfrom hemorrhoids-not a hernia, as Howell recalled) washaving difficulty operating the heavy shaft on the No. 4rewinder "and asked me if I would change with him."Howell positively testified that Blessitt did not criticizeHowell's work or say anything about giving Howell awriteup. Blessitt, on the other hand, testified that he toldHowell that this was his "last chance"; and the Companyproduced from its files a writeup which bears thehandwritten date, October 27, and states that Howell"would have to make production on" the No. 4 rewinder"or we would let him go." There was no proof that thisdiscipline form was actually written on October 27 (whichwas during the 2 weeks in which Howell, following theOctober 23 union meeting, solicited about 40 of theemployees to sign union authorization cards, and succeed-ed in getting 15 signed). Blessitt testified that he occasion-ally waits "a couple or three days" before writing such adiscipline form, and claimed that he prepared the Marchcoater department writeups 4 days afterwards. (As previ-ously noted, the Company denies that it knew aboutHowell's active campaigning until November 6-the dateGeneral Manager Sturdevant gave an antiunion speech tothe employees-although Sturdevant testified that, onNovember 1 or 2, he instructed members of managementto go out, listen, and report back on the union organizing.)Having considered Blessitt's and Vinson's incorrect testi-mony concerning the circumstances of the October 27assignment, and having found Howell to be an honestwitness, I credit his account of what happened on October27, discredit Blessitt's version and his claim that he thenwarned Howell of being discharged, and infer that thewriteup was an afterthought, prepared after the Companybecame aware of Howell's prominence in the organizingcampaign.After 4 weeks, Foreman Blessitt reassigned Howell to theNo. I rewinder. Although Blessitt checks over the produc-tion reports each morning, he at no time thereaftercriticized Howell's work until he discharged Howell onMarch 26 (as Howell credibly testified, contrary toBlessitt's claims). Working on the same shift with Howell,Blessitt undoubtedly was aware of the repairs and change-overs being made mostly on the day shift, and the reasonsfor limited production at times on that shift whencompared to the other shifts. (It is undisputed that theCompany did not reprimand Howell for low productionduring these months, as it surely would have done if-asclaimed by Blessitt-Howell's production was consideredtoo low and if Blessitt had "quite often" talked to himabout it.)The daily rewinder reports show that, when Howellreturned from the 3-day discriminatorily-motivated sus-pension on March 11, he had a total offive changeovers ina period of 6 workdays, and repeated breakdowns. OnMarch 17, when he began a changeover at 3 p.m., the"Electric Eye wouldn't Work," and the "End plate cameoff Chuck on Unwind Shaft." On the following eveningshift, rewinder operator Logsdon similarly recorded the"Electric Eye not working," that "Keep tearing valve stimsupon Back Chuck," and "Down altogether 2.5 hours withChangeover." Production for both operators was low thatday and Logsdon produced two "bad rolls." (I reject thecontention made in the company brief that during thisperiod of time, between Howell's reassignment to the No. Irewinder and his discharge, "there was nothing wrong noranything reported to be wrong with the machine."Frequent repairs were necessary, including electric eyerepairs on December 5 and 22, January 7 and 16, February5, 18, 24, and 26, and March 11 and 17. Although therewinder reports show that full production could some-times be resumed after a changeover, on many occasionsthere were electrical and/or mechanical problems experi-enced when the rewinder was adjusted to a different papersize, and there was low production for varying periods oftime after the changeover.)Production was higher on March 25 and 26, the last 2days of Howell's employment. In fact, about 1:30 p.m., onMarch 26, Foreman Blessitt was at Howell's machine,sharpening the slitter from another rewinder, and congrat-ulated Howell for "running real good" that day. By then,after working about 5-1/2 hours without any downtime,Howell had already finished running four jumbo rollsweighing 7,595 pounds, and was near completion of a fifth1,410-pound roll-which was completed (but not unload-ed) 10 or 15 minutes later when he was called into theoffice and discharged. (Howell was in error in recalling thathe had completed his seventh roll that day, instead of hisfifth.)c. Concluding findingsThe General Counsel contends that Howell's dischargewas based on the Company's "desire to rid itself of theUnion's chief employee supporter, in accordance withForeman Blessitt's statement" to employee Newton,shortly after Howell began organizing (that the Companywould fire "the one who started it ... so fast theywouldn't know where they was at"). The Company, whichhas made a major effort to justify the discharge of thisunion election observer, contends that it had a "good faith,legitimate business reason for imposing the discipline uponHowell," and that it meted out the discipline "in complete568 HURON COPYSEITE, INC.disregard for any union connections Howell may have hadat one time."The Company suddenly discharged Howell on March 26,less than 2 months after its second defeat of the unionorganizing efforts, and shortly after it began its endeavor to"build a case" against Howell, by discriminatorily repri-manding and suspending him for other purported offenses(as previously found). Foreman Blessitt called Howell intothe office in the middle of the afternoon and accused himof producing defective paper on the rewinder. WhenHowell denied that this was his paper, Blessitt said thatHowell's production was down and "I'm going to have tolet you go."At the hearing, the Company offered testimony not onlythat the defective paper on March 26 was Howell's, butalso that he had run a "majority" of the defective paper formonths. However, the Company failed to substantiatethese claims by producing its own records, including the"transfer slips" which were prepared by the collatoroperators at the time, showing which operators had run thepaper (by recording the lot numbers) and who wereresponsible for the defects. Moreover, the Company madeno effort to explain, if its testimony were true, why it hadfailed for several months to reprimand Howell for runningbad paper on the rewinder.The Company also offered testimony that Howell wasdischarged for low production. Again it failed to explain, ifHowell was at fault in producing less on the day shift thanrewinder operators on other shifts, why it had gone formonths without reprimanding Howell for it. Moreover,both at the hearing and in its brief, the Company ignoredthe effect of the day-shift changeovers and repairs(revealed by the rewinder reports in evidence) on theaverage day-shift production as compared to the averageson other shifts.After weighing all of the evidence and making credibilityfindings, and after considering all of the circumstances, theGeneral Counsel's strong case of union animus anddiscriminatory motivation, and the unpersuasive defenses,I find that the Company's real reason for dischargingHowell was to rid itself of this leading union organizerbefore the Union began another effort to organize theplant. I therefore find that the Company discriminatorilydischarged Howell in violation of Section 8(a)(3) and (1) ofthe Act.CONCLUSIONS OF LAWI. By discharging employee William Howell on March26, 1976, because of his union activity, the Companyengaged in unfair labor practices affecting commercewithin the meaning of Section 8(a)(3) and (1) and Section2(6) and (7) of the Act.2. The General Counsel has failed to prove that theCompany unlawfully discharged or discriminated againstemployee Outis Meredith.3. By threatening plant closure and less favorableworking conditions if the employees voted for a union, andI In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.by coercively interrogating employees, the Companyviolated Section 8(aX I) of the Act.REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, I find it necessary to orderthe Respondent to cease and desist therefrom and to takecertain affirmative action designed to effectuate thepolicies of the Act.The Respondent having discriminatorily discharged anemployee, I find it necessary to order it to offer him fullreinstatement, with backpay computed on a quarterly basisplus interest at 6 percent per annum in accordance with F.W. Woolworth Company, 90 NLRB 289 (1950), and IsisPlumbing & Heating Co., 138 NLRB 716 (1962), from dateof discharge to date of proper offer of reinstatement.Inasmuch as Respondent's unlawful conduct goes to thevery heart of the Act, I find it necessary to issue a broadOrder, requiring the Respondent to cease and desist frominfringing upon employee rights in any other manner.Upon the foregoing findings of fact, conclusions of law,and upon the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER3The Respondent, Huron Copysette, Inc., Leitchfield,Kentucky, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Discharging and otherwise discriminating against anyemployee for supporting Coopers' International Union ofNorth America, AFL-CIO, or any other union.(b) Threatening to close the plant or to provide lessfavorable working conditions if the employees vote for aunion.(c) Coercively interrogating any employee about unionsupport or union activity.(d) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights underSection 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Offer William Howell immediate and full reinstate-ment to his former job or, if his job no longer exists, to asubstantially equivalent position, without prejudice to hisseniority or other rights and privileges, and make himwhole for any loss of pay or other benefits in the mannerset forth in the section of this Decision entitled "Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all records necessary toanalyze the amount of backpay due under the terms of thisrecommended Order.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.569 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c) Post at its plant in Leitchfield, Kentucky, copies ofthe attached notice marked "Appendix."4Copies of saidnotice, on forms provided by the Regional Director forRegion 9, after being duly signed by Respondent'sauthorized representative, shall be posted by the Respon-dent immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by the4 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aRespondent to insure that the notices are not altered,defaced, or covered by any other material.(d) Notify the Regional Director, in writing, within 20days from the date of this Order, what steps the Respon-dent has taken to comply herewith.IT IS ALSO ORDERED that the complaint be dismissedinsofar as it alleges violations of the Act not specificallyfound.Judgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."570